Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 15, 16, 19 and 20 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    219
    624
    media_image1.png
    Greyscale
,
and the species of Example 103, found on page 186 of the instant specification (reproduced below),

    PNG
    media_image2.png
    388
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    876
    media_image3.png
    Greyscale

in the reply filed on October 28, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
, has a number of variables and their permutations and combinations result in a vast number of compounds that are 
The subject matter of the expanded search thus far, inclusive of the elected species of Example 103, is as follows:
a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
A represents C-R1;
B represents C-R2;
R6 represents isoxazolyl or pyrazolyl, each optionally substituted; and
all other variables are as defined.

Claims embraced by the above identified expanded search are claims 1-11, 15 and 16.

Subject matter not embraced by the above identified search and examination and claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

January 15, 2018, the disclosure of the foreign priority application was reviewed because of the possibility of intervening art.  

2163.02    Standard for Determining Compliance With the Written Description Requirement [R-11.2013]
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

2163.03    Typical Circumstances Where Adequate Written Description Issue Arises [R-10.2019]
A description requirement issue can arise in a number of different circumstances where it must be determined whether the subject matter of a claim is supported in an application as filed. See MPEP § 2163 for examination guidelines pertaining to the written description requirement. Most typically, the issue will arise in the following circumstances: 

III.    RELIANCE ON PRIORITY UNDER 35 U.S.C. 119 
Under 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

It was found that foreign priority application 1800639.5 filed in the United Kingdom fails to provide adequate support for the entire scope of the instant o variable in the foreign priority application as well as the abbreviated definition of the R6a variable in the foreign priority application.  Therefore, the full scope of compounds claimed in the instant claimed invention cannot rely on the filing date of foreign priority application 1800639.5 filed in the United Kingdom.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on July 1, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 16, the language “an additional” should be changed to “a” since a first pharmaceutical active ingredient has not been identified in the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9, 10, 15 and 16 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
1061591-59-0 {indexed in the Registry file on STN CAS ONLINE October 15, 2008},

    PNG
    media_image5.png
    354
    579
    media_image5.png
    Greyscale
,
{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=hydrogen; 
D=C-R3 and R3=hydrogen; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=hydrogen; and
R6=heteroaryl, substituted [i.e., isoxazolyl, substituted]};

2128700-12-7 {indexed in the Registry file on STN CAS ONLINE September 19, 2017},

    PNG
    media_image6.png
    365
    605
    media_image6.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=hydrogen; 
D=C-R3 and R3=halogen [i.e., chloro]; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=alkyl [i.e., methyl]; and
R6=heteroaryl, substituted [i.e., pyrazolyl, substituted]}; 

2249207-30-3 {indexed in the Registry file on STN CAS ONLINE November 18, 2018},

    PNG
    media_image7.png
    560
    495
    media_image7.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=hydrogen; 
D=C-R3 and R3=hydrogen; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=cycloalkyl [i.e., cyclohexyl]; and
R6=heteroaryl, substituted [i.e., pyrazolyl, substituted]};  or

Diatchenko et al. {WO 2012/166891 A2} - who disclose Compound (21) on page 27 and disclose pharmaceutical compositions comprising his compounds together with a pharmaceutically acceptable carrier and optionally, another therapeutic agent {paragraph [0011] on page 2 and pages 24-26},

    PNG
    media_image8.png
    51
    1511
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    74
    1514
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    240
    367
    media_image10.png
    Greyscale


{a compound of instant formula (I), 
    PNG
    media_image4.png
    237
    305
    media_image4.png
    Greyscale
,
wherein A=C-R1 and R1=hydrogen; 
B=C-R2 and R2=hydrogen; 
D=C-R3 and R3=hydrogen; 
E=C-R4 and R4=hydrogen;
R0=hydrogen;
R5=alkyl [i.e., methyl]; and
R6=heteroaryl, substituted [i.e., isoxazolyl, substituted]}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
	The elected species of Example 103 is allowable over the prior art of record.

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is objected to as being dependent upon a rejected base claim and containing non-elected subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and that contains only subject matter identified above in the search and examination thus far.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 4, 2021
Book XXV, page 136